Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROHITO JP 2016163232 (IDS filed on 7/23/20) in view of SEVINDIK US 20200113016

1. A communication device capable of communicating with another communication device via a first network and a second network each transmitting radio signal data by different communication methods, the communication device comprising: 
a first communicator (HIROHITO: fig. 1, unit 150a) capable of communicating with another communication device (HIROHITO: fig. 1, unit 250) via the first network (HIROHITO: fig. 1, unit 300a): 
HIROHITO: fig. 1, unit 15b) capable of communicating with another communication device (HIROHITO: fig. 1, unit 250) via the second network (HIROHITO: fig. 1, unit 300b); 
a delay parameter acquirer to acquire a delay parameter of the first network (HIROHITO: fig. 2, unit 200 - the propagation delay time between the BBU 200 and the RRH 300 in the working line 150-1 (hereinafter referred to as “propagation delay amount”) is T1…..); and 
a delay parameter reflector to reflect the delay parameter of the first network acquired by the delay parameter acquirer on a delay parameter of the second network (HIROHITO: fig. 2, unit 200 - the BBU 200 or the RRH 300 transmits a propagation delay to the working line 150-1 or the protection line 150-2 so that the difference between the propagation delay amount T1 and the propagation delay amount T2 is eliminated (at least reduced). A delay amount based on the difference ΔT is added. Specifically, the BBU 200 or the RRH 300 includes a working line 150-1 and a protection line 150-2 corresponding to the difference between the propagation delay amount T1 in the working line 150-1 and the propagation delay amount T2 in the protection line 150-2. The propagation delay difference ΔT is measured. The BBU 200 or RRH 300 uses the measured propagation delay difference ΔT so that the propagation delay amount T1 in the working line 150-1 and the propagation delay amount T2 in the protection line 150-2 are equal to each other).
SEVINDIK further teaches different communication methods (SEVINDIK: CPRI/eCPRI) in order to make the system for changing the CPRI and eCPRI layer split based on the CPRI and eCPRI link capacity, changing layer split based on remote radio head (RRH) 
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into HIROHITO’s invention in order to make the system for changing the CPRI and eCPRI layer split based on the CPRI and eCPRI link capacity, changing layer split based on remote radio head (RRH) layer split capability, and changing the CPRI signal and the eCPRI data packet route based on the RRH load, as taught by SEVINDIK.

2. The communication device according to claim 1, wherein the delay parameter reflector reflects the delay parameter of the first network on the delay parameter of the second network by using map information that relates to the radio signal data and includes types and delay parameters of the first network and the second network for each link through which the radio signal data passes (HIROHITO: fig. 1-5, unit S201-S213 – adds/reduces a delay amount corresponding to the propagation delay; SEVINDIK: fig. 13-23 CPRI/eCPRI).

3. The communication device according to claim 2, wherein the delay parameter reflector generates the delay parameter of the second network by at least one of adding and subtracting the delay parameter of the first network to and from a predetermined delay parameter (HIROHITO: fig. 1-5, unit S201-S213 - adds/reduces a delay amount corresponding to the propagation delay).

HIROHITO: fig. 1-5 - the control unit 201 may notify the RRH 300 side of the measured propagation delay difference ΔT or the set buffer amount via the working line 150-1 or the protection line 150-2; SEVINDIK: fig. 13-23 CPRI/eCPRI).

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROHITO JP 2016163232 (IDS filed on 7/23/20) in view of SEVINDIK US 20200113016 further in view of Li WO 2018218511 (IDS filed on 7/23/20)

5. The communication device according to claim 3, wherein the predetermined delay parameter is a maximum allowable delay time of a stream of the radio signal data, and the delay parameter reflector generates a maximum allowable delay time of the second network by subtracting a one-way delay time in the first network from the maximum allowable delay time of a stream of the radio signal data (HIROHITO: fig. 1-5; SEVINDIK: fig. 13-23).
	Li further teaches subtracting a one-way delay time in the first network (Li: subtract the one-way transmission delay from the system time of the station A, that is, obtain the system time of the station B) in order to make the time synchronization is achieved as the site B as the slave site and the site A as the master site.
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into HIROHITO’s invention in order to make 

6. The communication device according to claim 1, further comprising a delay measurer to execute delay measurement of the second network, wherein, when delay measurement is requested by another device, the delay measurer adds the delay parameter of the first network to a time stamp value and gives a response to the request for delay measurement (HIROHITO: fig. 5, unit S201-S213; SEVINDIK: [0004]).

7. The communication device according to claim 1, further comprising a status acquirer to acquire a status of the first network, wherein, when the status acquired by the status acquirer is in an operational state, the delay parameter acquirer acquires the delay parameter of the first network (HIROHITO: abstract, fig. 1-5, unit S201-S213).

8. The communication device according to claim 1, further comprising a reconversion determiner to determine whether or not to perform communication at the first network side via the first communicator by the same communication method as the second network, wherein, when the reconversion determiner determines that communication at the first network side is performed by the same communication method as the second network, the delay parameter reflector reflects half of a one-way delay time in the first network on the delay parameter of the second parameter when reflecting the delay parameter of the first network on the delay parameter of the second network (HIROHITO: fig. 1-5, unit S201-S213; SEVINDIK: fig. 1-23).

HIROHITO: fig. 1-5, unit 150a CPRI; SEVINDIK: fig. 1-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415